Citation Nr: 0700634	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a compression fracture 
of T9- T10 (claimed as back, neck, and left hip pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from September 19 to November 
9, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was remanded to the RO in April 2004, to include 
providing the veteran a VA orthopedic examination to 
determine the nature and etiology of his claimed thoracic 
spine disorder. A VA medical examination was performed in 
June 2004.  Review of the examiner's opinion indicates that 
although the examiner addressed whether a thoracic injury was 
related to service, the opinion did not specifically address 
aggravation of any pre-existing back disorder during service.  
Service and post-service medical and lay testimony refers to 
a 1998 motor vehicle accident that the veteran was involved 
in. 

The April 2004 Board remand specifically requested that the 
examiner consider aggravation of a pre-existing back disorder 
during service. In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers on a veteran, 
as a mater of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  



Accordingly, the case is REMANDED for the following action:

1. Return the June 2004 VA report of 
medical examination to the examiner for an 
addendum indicating whether it is more 
likely than not (i.e., probability greater 
than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that a pre-existing 
back disorder, if any, was aggravated by 
service. Provide the examiner with the 
claims file for review to respond to this 
remand instruction. The examiner should 
consider any additional medical 
information that has been added since the 
last examination.  If the addendum cannot 
be provided without reexamination, 
schedule an examination to obtain a report 
regarding aggravation of a pre-existing 
back disorder.  The claims folder should 
also be made available to the examiner in 
this circumstance.    

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



